Per Curiam.

A negotiable note given by .an infant, even for ^necessaries, is void. This we consider to be the law, and it is the opinion of respectable writers. (Chitty on Bills, 20. 1 Campb. N. P. 553. note.) The reason given is, that if the note be valid, in the first instance, as a negotiable note, the consideration cannot be inquired into when it is in the hands of a bona fide holder, and the infant would thereby be precluded from questioning the consideration. For the same reasons it has been held, (1 Term Rep. 40.) that an infant cannot state an account, as ' that would preclude him from investigating the items. It has also been held, (1 Campb. N. P. 552.) that he cannot accept a bill of exchange for necessaries. Under the general issue, the defendant is accordingly entitled to judgment; and the plaintiff would even have failed on the other ground taken at the trial, for only part of 'the note was for necessaries.
Judgment for the .defendant.